

115 HR 503 IH: Responding to Idaho’s Judicial Emergency Act of 2017
U.S. House of Representatives
2017-01-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 503IN THE HOUSE OF REPRESENTATIVESJanuary 12, 2017Mr. Labrador introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 28, United States Code, to provide for an additional judge for the district of
			 Idaho, and for other purposes.
	
 1.Short titleThis Act may be cited as the Responding to Idaho’s Judicial Emergency Act of 2017. 2.FindingThe Congress finds that a judicial emergency (as such term is used by the Administrative Office of the United States Courts) exists within the district of Idaho and is resulting in a significant delay in the administration of justice for the citizens of Idaho.
		3.Additional judge authorized
 (a)In generalThe President shall appoint, by and with the advice and consent of the Senate 1 additional district judge for the district of Idaho.
 (b)Tables conformedIn order that the table contained in section 133 of title 28, United States Code, will, with respect to each judicial district, reflect the change in the total number of permanent district judgeships authorized under subsection (a), such table is amended in the item relating to the district of Idaho by striking 2 and inserting 3.
			